              Case 3:17-cv-05760-BHS Document 123 Filed 11/19/18 Page 1 of 5



1                                                          HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
9

10
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   )
11                                              )
                          Plaintiff,            )     NO. 3:17-cv-05760-BHS
12                                              )
            vs.                                 )     JOINT AGREED MOTION TO AMEND
13                                              )     SCHEDULING ORDER
     KEVIN SYKES-BONNETT, SYKED ECU )
14   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON,           )     NOTING DATE: NOVEMBER 19, 2018
15
                                                )
                          Defendants.           )
16

17          NOW COME Plaintiff HP Tuners, LLC (“HPT”) and Defendants Kevin Sykes-Bonnet,
18   Syked ECU Tuning Incorporated and John Martinson (“Defendants”) (collectively, the “Parties”)
19   and hereby jointly move this Court to amend the Scheduling Order entered in this case. In
20   support thereof, the Parties state as follows:
21          1.      On October 16, 2018, this Court referred several pending discovery issues and
22   motions to Magistrate Judge Theresa L. Fricke, including Plaintiff’s Motion to Compel, for
23   Sanctions and to Modify Scheduling Order and Defendants’ Motion to Compel Discovery.
24          2.      On November 9, 2018, the Parties conducted an extensive discovery conference
25   with Judge Fricke regarding the pending discovery issues and motions.

     JOINT AGREED MOTION TO AMEND SCHEDULING                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ORDER - 1                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
              Case 3:17-cv-05760-BHS Document 123 Filed 11/19/18 Page 2 of 5



1           3.      In connection with the November 9, 2018 hearing, at Judge Fricke’s suggestion,
2    the parties agreed to work together to prepare a comprehensive discovery plan and modified
3    Scheduling Order.
4           4.      In addition, Judge Fricke ordered that the parties conduct ongoing telephone
5    conferences with the Court every two weeks through the completion of discovery.
6           5.      In accordance with Judge Fricke’s order, telephonic discovery conferences are
7    scheduled for November 26, 2018, December 14, 2018, December 28, 2018, January 11, 2019
8    and January 25, 2019.
9           6.      In connection with the recent hearing with Judge Fricke and based on the
10   discovery which remains to be completed, the parties agree that the current Scheduling Order
11   and Trial Date should be modified in order to allow the parties sufficient time to complete
12   discovery, disclose experts and prepare dispositive motions.
13          7.      For example, based on the status of discovery and Defendants’ anticipated
14   production of a hardware cable after December 6, 2018, the expert disclosure dates need to be
15   adjusted, as Plaintiff’s expert will not be able to receive or inspect the hardware cable until after
16   the currently scheduled expert disclosure deadline.
17          8.      Based on the discovery issues which remain, the parties hereby propose the
18   following Scheduling Order and respectfully request this Court to amend the Scheduling Order
19   to incorporate the following dates:
20                       a. *FIVE DAY* Jury Trial is set for 6/24/2019 at 9:00 AM in Courtroom E
21                           before Judge Benjamin H. Settle,1
22
                         b. Discovery Motions due by 1/25/2019,
23

24
     1
            Counsel for Plaintiff has a pre-planned international family vacation from July 15, 2019
25   to August 2, 2019 and is unavailable due to another pre-planned family obligation from August
     5, 2019 to August 9, 2019.
     JOINT AGREED MOTION TO AMEND SCHEDULING                      Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ORDER - 2                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
              Case 3:17-cv-05760-BHS Document 123 Filed 11/19/18 Page 3 of 5



1                       c. Expert Witness Disclosure/Reports under FRCP 26(a)(2) due by
2                              1/25/2019,
3
                        d. Rebuttal Expert Disclosure/Reports due by 2/25/2019,
4
                        e. Discovery completed by 2/25/2019,
5
                        f. Expert Depositions Completed by 3/22/2019;
6
                        g. Dispositive motions due by 3/22/2019,
7
                        h. Motions in Limine due by 5/17/2019,
8
                        i. Pretrial Order due by 5/24/2019,
9
                        j. Voir dire/jury instructions/trial briefs due by 5/31/2019,
10

11                      k. Agreed Neutral Statement of the Case due by 5/31/2019,

12                      l. Deposition Designations due by 5/31/2019, and

13                      m. Pretrial Conference set for 6/7/2019 at 11:00 A.M

14          9.      There is no prejudice to any party in connection with this request. This motion is
15   not being sought for improper purposes or purposes of delay.
16          WHEREFORE, Plaintiff and Defendants respectfully pray for an order amending the
17   Scheduling Order in accordance with the schedule agreed upon by the parties, and for such other
18   and further relief as this Court deems necessary and appropriate.
19   Dated: November 19, 2018                         Respectfully Submitted:
20   Attorneys for Plaintiff                          Attorneys for Defendants
     HP Tuners, LLC                                   Kevin Sykes-Bonnett,
21
                                                      Syked ECU Tuning Incorporated and
22                                                    John Martinson
     By: s/ Andrew P. Bleiman
23   Andrew P. Bleiman (admitted pro hac vice)
     MARKS & KLEIN                                    By: s/ Gregory F. Wesner
24   1363 Shermer Road, Suite 318                     Gregory F. Wesner, WSBA No. 30241
     Northbrook, Illinois 60062                       wesnerg@lanepowell.com
25   (312) 206-5162                                   LANE POWELL PC

     JOINT AGREED MOTION TO AMEND SCHEDULING                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ORDER - 3                                                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
            Case 3:17-cv-05760-BHS Document 123 Filed 11/19/18 Page 4 of 5



1    E-mail: andrew@marksklein.com             1420 Fifth Avenue, Suite 4200
                                               PO Box 91302
2                                              Seattle, WA 98111-9402
     Stephen G. Leatham, WSBA #15572           Telephone: 206-223-7000
3
     HEURLIN, POTTER, JAHN, LEATHAM,           Facsimile: 206-223-7107
4
     HOLTMANN & STOKER, P.S.
     E-mail: sgl@hpl-law.com
5    211 E. McLoughlin Boulevard, Suite 100
     Vancouver, WA 98663
6    Telephone: (360) 750-7547
     Facsimile: (360) 750-7548
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     JOINT AGREED MOTION TO AMEND SCHEDULING             Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ORDER - 4                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                    PO Box 611
                                                                                     Vancouver, WA 98666-0611
                                                                                                 (360) 750-7547
              Case 3:17-cv-05760-BHS Document 123 Filed 11/19/18 Page 5 of 5



1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on November 19, 2018, I caused the foregoing to be electronically
3    filed with the Clerk of the Court using the CM/ECF system which will send notification of such
4    filing to all Counsel of Record.
5

6
                                                    s/ Andrew P. Bleiman
7
                                                    Andrew P. Bleiman (admitted pro hac vice)
                                                    MARKS & KLEIN
8                                                   1363 Shermer Road, Suite 318
                                                    Northbrook, Illinois 60062
9                                                   (312) 206-5162
                                                    E-mail: andrew@marksklein.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     JOINT AGREED MOTION TO AMEND SCHEDULING                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     ORDER - 5                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
